PER CURIAM.
Having considered appellant’s “Objection to Motion to Dismiss,” filed on June 28, 2004, which we treat as a response to our order to show cause, issued on May 26, 2004, this appeal is hereby dismissed as premature. See Dep’t of Children & Families v. Monroe, 744 So.2d 1163, 1164 (Fla. 1st DCA 1999). Additionally, the nonfinal order determining entitlement to attorneys’ fees is not appealable pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(I). Fisher v. Int'l Longshoremen’s Ass’n, 827 So.2d 1096 (Fla. 1st DCA 2002).
Appellees’ motion to dismiss, filed on May 25, 2004, is denied as moot. Appel-lees’ motion for attorneys’ fees, filed on May 25, 2004, is also denied. Cf. Churchville v. Ocean Grove R.V. Sales, Inc., 876 So.2d 649 (Fla. 1st DCA 2004).
BOOTH, WEBSTER and DAVIS, JJ., concur.